DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeibol et al. (US 2013/0204231 A1) in view of Burkholz (US 2014/0228775 A1).
With regard to claim 15, Zeibol discloses a device for delivering an antimicrobial composition into an infusion device, the device comprising: a male connector (Fig. 4b, element 120) having a male tapered surface (0171) element 151), the male connector having: i} 4 distal tip having a distal end located at the tip of element 133): if} the distal tip having a recess surface (see Fig above) proximal to the distal end, wherein the recess surface is radially inward of a line of taper extending along (see Fig below), ane distal of, the male tapered surface at a first taper angle relative to a central longitudinal axis of the male connector (see Fig below); and iii} a water-soluble antimicrobial composition positioned on the recess surface ([0163]). 
    PNG
    media_image1.png
    322
    573
    media_image1.png
    Greyscale

However, Zeibol does not disclose a fluid flow channel through the male connector. 
Burkholz teaches the male connector has a flow through channel (36) in fluid communication with the caineter.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have a flow through channel as taught by Burkholz such that the cap male device of Zeibol can still provide anti-microbial functions while the device is in use and not only when the cap/male connector is connected ([0048)).
With regard to claim 16, Zeibol discloses the male connector further comprising a tapered surface distal edge proximal to the distal end face of the male connector, the tapered surface distal edge being at the distalmost end of the male tapered surface (see Fig. above). 
With regard to claim 17, Zeibol disclose wherein the tapered surface distal edge is proximal to at least part of the recess surface (see Fig above). 
With regard to claim 18 and 19, Zeibol discloses the claimed invention except for blades. 
Burkholz teaches a plurality of blades (Fig. 5, element 738) extend radially outward from the surface info the annular cavity of at least partially divide in annular cavity. Each of the blades would necessarily have a blade surface. Further Burknolz teaches the blades run parallel to the central longitudinal axis (Fig. 5, element 138). These blades of Burknolz could be added to the male portion of Zeibol of divide the recessed area. if added, because the microbial composition is placed within the recess, it would follow that in water-soluble antimicrobial composition would flow onto the blade surfaces as the solution would not discriminate which surfaces i would be located on.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057)).
With regard to claim 20, Zeibol discloses further comprising a proximal trap (see space where the female tapered surface gets larger, towards element 131) creating a larger cavity space forming a proximal trap). 
With regard to claim 21, Zeibol discloses further comprising a fluid-soluble, time-release material covering the antimicrobial composition ([0170], Zeibol teaches the use of two antimicrobials that are both fluid-soluble and time-released to dissolve in water. The second sealing cover would be used in alternate fashion with a first sealing cover. Thus, the second sealing cover could be considered a fluid-soluble, time release material that covers the antimicrobial composition (or first sealing cover)). 
With regard to 22 and 23, Zeibol discloses a time-release material configured to expose the antimicrobial composition to the fluid by dissolving when being mixed with water. While Zeibol does not explicitly disclose a specific time interval of between 1 second to second seconds, Zeibol does teach thath antimicrobial is designed to dissolve when delivered to the body and mixed with a fluid implying a relatively instantaneous release time, likely around 1 second. Further, it would be prima facie obvious for one of ordinary skill in the art to optimize the release time as doing so would not alter the overall function of the device. 
With regard to claim 24, Zeibol discloses the claimed invention except for a specific dimension of the recess surface. However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the recess to be greater than 0.5mm as this size would still be reasonable for use with the device of Zeibol and would not alter the overall function of the device. 

Double Patenting
Claim 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/449,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present invention recite similar subject matter as claim 1 and 6 of Application No. 16/449,180 including a method for delivering an antimicrobial including a medical tubing set having a medical tube, a male connector, a female connector, the male connector having a distal end face and a recess, and a water-soluble antimicrobial composition positioned on the recess surface. Further, the dependent claims of the present invention recite similar structure as the claims of Application No. 16/449,180 as outlined below. 
Present Invention
Application No. 16/449,180
2
2
3
3
4
4
5
5
7
7
8
8
7
7
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/447,671(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the present invention recite similar subject matter as claim 1/6, 15, 18 of Application No. 16/447,671 including a medical tubing set having a medical tube, a male connector, a female connector, the male connector having a distal end face and a recess, and a water-soluble antimicrobial composition positioned on the recess surface. Further, the dependent claims of the present invention recite similar structure as the claims of Application No. 16/447,671 as outlined below. 
Present Invention
Application No. 16/447,671
16
3
17
3
18
8, 9
19
10


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 ofc U.S. Patent No. 10,525,250 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of of the present invention recites similar subject matter to claim 1 of U.S. Patent No. 10,525,250 B1 including the method steps of inserting a male connector into a female connector where both male and female have tapered surfaces, the male connector having a distal end face an a recess proximal the distal end face, a water soluble antimicrobial composition positioned on the recess surface and a fluid flow channel through the male connector. Further dependent claims of the present invention recite similar subject matter to U.S. Patent No. 10,525,250 B1 as outlined below.
Present Invention
U.S. Patent No. 10,525,250 B1
2
2
3
2
4
3
5
4
7
7
8
8
11
13
12
14
13
15/17
14
18
13
13
14
14




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783